[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1224

                     UNITED STATES,

                       Appellee,

                           v.

                  VERA YENNY MENJIVAR,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

   [Hon. George A. O'Toole, Jr., U.S. District Judge]

                         Before

               Selya, Stahl and Lynch,
Circuit Judges.                 

Diana L. Maldonado on brief for appellant.
Donald K. Stern, United States Attorney, and Diana K. Lloyd,
Assistant U.S. Attorney, on brief for appellee.

SEPTEMBER 24, 1998

                                        Per Curiam.  Upon careful review of the briefs and record, we find
no basis for defendant's contention that she was not afforded her right
of allocution.  As required by Fed. R. Crim. P. 32(c)(3)(C), "before
imposing sentence," the district court gave defendant an opportunity "to
make a statement and to present any information in mitigation of the
sentence."  The district court did not violate Rule 32 by considering
defendant's motion for a downward departure before hearing allocution. 
See United States v. Diaz-Alvarez, 46 F.3d 784, 785 (8th Cir. 1995). 
Further, nothing in the record suggests to us that the district court
failed to give due consideration to defendant's statement.  See United
States v. Mata-Grullon, 887 F.3d 23, 25 (1st Cir. 1989).
Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-